LETTS, J.,
concurring specially:
I concur with reluctance.
A close reading of the record reveals a disinterested father who from January of 1976 until December of 1977, a period of nearly two years, made little or no effort either to support his child or see her. In fact he hardly even enquired as to her whereabouts or welfare. The report from HRS recommends the adoption and points out the natural father’s failure to even contest the adoption in the beginning (the subsequent default was set aside).
The natural father’s sudden interest and protestations of affection for the child, after so long a period of non-interest, leave me unmoved and skeptical. Nevertheless, as the majority opinion notes, there is competent evidence in the record (albeit disputed) to support a finding of no abandonment and the trier of the fact so found. I can see no way around that, short of choosing to substitute my judgment for that of the trial court. The law will not permit that luxury. See Shaw v. Shaw, 334 So.2d 13 (Fla.1976).